Citation Nr: 1232820	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-49 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hepatitis C prior to October 31, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his November 2009 substantive appeal, the Veteran indicated that he wished to have a Board hearing at the RO.  In a January 2008 written statement, the Veteran clarified that the type of hearing he wished to have was one before a Decision Review Officer (DRO) at the RO, rather than a Board hearing.  Such hearing was held in August 2011; however, due to malfunction of recording equipment, a written transcript could not be obtained.  The Veteran was informed of the malfunction in an August 2011 letter, and asked to advise the RO if he wanted another hearing.  In October 2011, the Veteran informed the RO that he did not want another hearing, but rather wanted a VA examination that the DRO from the August 2011 hearing stated that he would request.

In a March 2012 rating decision, the RO granted a 100 percent disability rating for the Veteran's hepatitis C, effective October 31, 2011.  A disability rating of 100 percent represents the maximum rating available for the Veteran's service-connected hepatitis C.  However, because it does not cover the entire claim or appeal period pertinent to the Veteran's October 2007 claim for increase, the propriety of the rating prior to October 31, 2011, remains an issue for appellate review, and the Board has identified this issue as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  Prior to October 31, 2011, the Veteran's hepatitis C was primarily manifested by fatigue and some arthralgia. 

2.  The Veteran's hepatitis C had not at any point during the appeals period prior to October 31, 2011, approximated daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, and the Veteran had not during this period suffered incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks during the any 12-month period.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for hepatitis C, prior to October 31, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in an October 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the October 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in October 2007, August 2008, and October 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart, 21 Vet. App. 505.

The Veteran's hepatitis C is rated under Diagnostic Code (DC) 7354, which provides the rating criteria for hepatitis C (or non-A, non-B hepatitis).  Under DC 7354, hepatitis with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) warrants a 100 percent rating.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly, warrants a 60 percent rating.  Daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period warrants a 40 percent rating.  Daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period warrants a 20 percent rating.  Intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period warrants a 10 percent rating.  Nonsymptomatic hepatitis warrants a 0 percent (noncompensable) rating.  Sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not based on the same signs and symptoms as the basis for the rating under DC 7354 and under a diagnostic code for sequelae.  For purposes of evaluating conditions under DC 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 U.S.C.A. § 4.114, DC 7354 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, private treatment records dated from September 2007 to October 2007 reflect that the Veteran had no ascites or encephalopathy history, and complained of mild fatigue but no fever.  While the Veteran was noted to have taken medication for diabetes, no medication for hepatitis C was noted.  On examination, the Veteran was noted to have had mild fatigue and no significant weight changes.  Musculoskeletal testing was negative.  The Veteran was noted to be a relatively healthy, his abdomen was nondistended, liver and spleen were not palpable, there was no ascites, and no mass or lesion, and he was nontender.  An October 2007 note reflects that the Veteran would be given a prescription for Pegasys interferon subcutaneously weekly with ribavirin, refilled for six months total; it was noted that the Veteran was informed that the was at high risk of developing liver cirrhosis if he was not treated with interferon.  

The report of an October 2007 VA examination reflects that the Veteran reported having no vomiting hematemesis or melena, but have had off and on diarrhea for many years.  He also reported arthralgia and fatigue, but having a good appetite and no weight loss.  It was noted that the Veteran had no current treatment in terms of medication or diet, but that he had a prescription for interferon and another pill.  He reported decreased stamina, arthralgia, off and on diarrhea for many years, off and on bloated abdomen, but good appetite and stable weight.  The diagnosis was hepatitis C stage I in need of treatment.  There was no ascites, with gain or loss, hematemesis or melena, normal liver size, normal muscle strength with no wasting, and no other signs of liver disease.  It was noted that the Veteran's fatigue might be partially caused by hyperglycemia.

In his November 2008 notice of disagreement, the Veteran stated that there were times that he would have severe pain of his joints, that he had gone through days of having stomach pains and was very bloated after meals, that he tried not to let his pains affect his job, but that he was so tired from work that some nights all he did was come home and eat and go to bed.  He stated that his job involved a lot of driving, and that there were times that he had to change his schedule due to being fatigued.  He also stated that he had been going through weight loss and gains on and off, and that the reason he did not visit the doctor more frequently was because of his job.  He further stated that almost every other week, he went through very bad diarrhea and lightheadedness, and was very tired after these episodes.

December 2008 VA treatment records reflect that the Veteran denied fever, chills, headache, dyspnea, nausea, vomiting, abdominal discomfort, melena, or muscle weakness.  There was no organomegaly.  It was noted that he had a history of poly arthritis of unknown etiology, possibly related to hepatitis C.  It was further noted that the Veteran did not take medication for hepatitis C, that he had previously been on peginterferon and ribavirin, but did not complete the course.

March 2009 VA treatment records reflect that the Veteran was assessed with obesity and advised to lose weight, have a low calorie diet, and exercise for 30 minutes a day.  It was noted that the Veteran was not currently on medication for hepatitis C.

An April 2009 VA treatment note reflects that the Veteran complained of chronic fatigue and some musculoskeletal pains.  

A June 2009 VA treatment record reflects that the Veteran had not been calorie counting, but for exercise he had been walking almost three miles daily.  Current medications noted did not include medication for hepatitis C.  Another June 2009 VA note indicates that the Veteran had a fatigued appearance; at that time, it was noted that the likelihood of response to medication would be low with current drug agents, and that the Veteran elected to wait until the next year to consider possible drug agents.  

The report of an August 2009 VA examination reflects that the Veteran had undergone interferon treatment for four weeks in 2007 and quit due to the side effects of having an achy body and being debilitated, and had had no more treatments since.  The Veteran reported fatigue all of the time, daily soft or liquid stools, and no abdominal cramps or fever or vomiting.  The Veteran had no loss of weight or appetite.  May 2009 biopsy was noted to show chronic active hepatitis, grade II activity, state I fibrosis, and steatosis.  It was noted that the Veteran had had no significant weight change or periods of incapacitation or hospitalization, and no medication for hepatitis C since 2007.  It was also noted that May 2009 computed tomography (CT) scan suggested mild diffuse decreased density of the liver, suggestive of mild fatty infiltration.  

In his November 2009 substantive appeal, the Veteran stated that he had had more than one incapacitating attack, and that he had required bedrest three times in the past week.  

Private treatment records dated from October 2010 to December 2010 reflect treatment for low back pain, sinusitis, and allergic rhinitis.  

The report of an October 31, 2011, VA examination reflects that the Veteran reported having no abdominal cramps, fever, chills or vomiting, but having nausea and soft or liquid stools twice a week.  He reported losing 26 pounds recently.  The examiner reported that, due to his hepatitis C, the Veteran had near-constant and debilitating fatigue and malaise, intermittent nausea, and no anorexia, vomiting or arthralgia.  It was also reported that the Veteran had gone from 213 pounds to 187 pounds since September 2009, and that such weight loss had been sustained for three months or longer.  It was further noted that the Veteran had not had any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain due to his liver condition during the past 12 months.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating of 10 percent, but no higher, for hepatitis C prior to October 31, 2011, must be granted.  The record reflects that the Veteran's hepatitis C symptomatology during this period most closely approximated intermittent fatigue, malaise, and anorexia.

September 2007 to October 2007 private treatment records reflect complaints of mild fatigue, on October 2007 VA examination the Veteran reported arthralgia, fatigue, and decreased stamina, and December 2008 VA treatment records reflect a history of polyarthritis of unknown etiology, possibly related to hepatitis C.  Also, an April 2009 VA treatment note reflects that the Veteran complained of chronic fatigue and some musculoskeletal pains, a June 2009 VA note indicates that the Veteran had a fatigued appearance, and on August 2009 VA examination the Veteran reported having fatigue all of the time.  Furthermore, in his November 2008 notice of disagreement, the Veteran reported periodic, severe pain of his joints, that he would get so tired from work that some nights all he did was come home and eat and go to bed.  He also reported that his job involved a lot of driving, and that there were times that he had to change his schedule due to being fatigued.  

Thus, the record during prior to October 31, 2011, reflects fatigue and some arthralgia.  Although it does not reflect anorexia, resolving reasonable doubt in the Veteran's favor, the Board finds that such symptoms more closely approximate intermittent fatigue, malaise, and anorexia than nonsymptomatic hepatitis. Therefore, a 10 percent rating under DC 7354 is warranted.

However, a rating higher than 10 percent is not warranted for the period in question.  At no point has the Veteran's hepatitis C approximated daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during a 12-month period.  Thus, the Veteran's peptic ulcer disease has never approximated the criteria for 20 percent rating or higher under DC 7305.

While the record indicates that the Veteran received treatment for his hepatitis C for a brief period of time in 2007, his hepatitis C did not during the period prior to October 31, 2011, require continuous medication or dietary restriction.  An October 2007 note reflects that the Veteran would be given a prescription for Pegasys interferon subcutaneously weekly with ribavirin, refilled for six months total, and the record reflects that the Veteran underwent interferon and ribavirin treatment for four weeks in 2007, but quit due to the effects of having an achy body and being debilitated.  However, the record reflects no further treatment during the period prior to October 31, 2011, and no dietary restriction.  Also, while the record has reflected some fatigue and arthralgia possibly related to the Veteran's hepatitis C, it has not reflected any anorexia.  While the Veteran in his November 2008 notice of disagreement reported that he had been going through weight loss and gains on and off, the record, including VA examination reports in October 2007 and August 2009, reflects that weight loss had not been noted prior to the October 31, 2011; rather, the Veteran reported having a good appetite and no weight loss in October 2007, and it was noted in August 2009 that the Veteran had had no significant weight change.  Also, March 2009 VA treatment records reflect that the Veteran was assessed with obesity, and was advised to lose weight, have a low calorie diet, and exercise for 30 minutes a day.

The Board also notes the Veteran's assertion in his November 2009 substantive appeal, that he had had more than one incapacitating attack, and that he had required bed rest three times in the past week.  However, the record does not reflect any periods of acute signs and symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least two weeks, during the any 12-month period prior to October 31, 2011, severe enough to require bed rest and treatment by a physician.  Also, in August 2009, it was noted that the Veteran had had no significant weight change or periods of incapacitation or hospitalization; on October 31, 2011, VA examination, it was noted that the Veteran had not had any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain due to his liver condition during the past 12 months.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a higher rating.  In this regard, DC 7354 explicitly provides the criteria for rating hepatitis C and provides criteria applicable to, and which contemplate the symptoms of, the Veteran's disability.  The disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  The Veteran asserted in his November 2008 notice of disagreement that his disability affected his ability to perform his job.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The assigned rating of 10 percent prior to October 31, 2011, reflects that the Veteran's disability was productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  As noted above, the Veteran's symptoms of fatigue and some arthralgia are adequately contemplated by the criteria for a 10 percent schedular rating under DC 7354, which contemplate intermittent fatigue, malaise, and anorexia.  In addition, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his hepatitis C prior to October 31, 2011.  

The Board notes the Veteran's assertion that his job involved a lot of driving, and that there were times that he had to change his schedule due to being fatigued.  To the extent that the Veteran argues that limitations caused by his hepatitis C negatively affected his ability to maintain performance levels, the Board notes that when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.  Thun, 22 Vet. App. at 117.  Rather, it requires an assessment of whether the veteran's schedular disability rating adequately contemplates the average impairment in earning capacity from the veteran's disability.  Id. at 116 (explaining that "given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability," but that "extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress").

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Thus, the Board finds that while the criteria for a rating of 10 percent for the Veteran's service-connected hepatitis C prior to October 31, 2011, have been met, the criteria for a rating in excess of 10 percent for such disability have not been approximated at any time during the appeals period prior to October 31, 2011.  Accordingly, there is no basis for staged rating of the Veteran's hepatitis C prior to October 31, 2011, pursuant to Hart, and a higher rating than 10 percent during this period must be denied.  In reaching the conclusion to grant an increased rating, the Board has applied the benefit-of-the doubt doctrine; however, to the extent that the Veteran seeks any higher rating, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.  









ORDER

Entitlement to a rating of 10 percent, but no higher, for hepatitis C prior to October 31, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


